DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 8/18/2021.
Claims 10, 13-14, 16, 18-19, 22-23, 25, and 27 have been amended and are hereby entered.
Claims 35-42 have been added.
Claims 11, 12, 20 and 21 have been canceled.
Claims 10, 13-19, 22-27 and 35-42 are currently pending and have been examined.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zachary Van Engen on 11/10/2021.
The application has been amended as follows:

to process the property data to determine a hierarchy of the dwellings beyond the access control device.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Examiner’s Amendment above, the amendment to claim 14 replacing property “information” with property “data” prevents a rejection under 35 U.S.C. 112(b) for lack of antecedent basis for “property information”. Applicant’s amendments submitted 08/18/2021 introduced “property data” into the independent claims and removed instances of “property information” in claims 14, 16, 23 and 25. The Examiner’s amendment is applying the same change to an apparent artifact from the original claim set.
Regarding the drawing objections, Applicant’s arguments, see pages 14-15, filed 8/18/2021, with respect to the drawing objections have been fully considered and are persuasive. Specifically, Applicant’s amendments to the drawings and specification result in the drawings and specification having matching reference characters. The objections of the drawings have been withdrawn.
Regarding the specification objections, Applicant’s arguments, see page 15, filed 8/18/2021, with respect to the specifications objections have been fully considered and are persuasive. The objections of the specification have been withdrawn.
Regarding the rejections under 35 U.S.C. 101, Applicant’s arguments, see pages 15-16, filed 8/18/2021, with respect to the 35 U.S.C. 101 rejections of claims 10-27 have been fully considered and are persuasive. Specifically, the amendments to claims 10 and 19 recite a specific mechanism for enabling the delivery agent to access to the property to perform the 
Regarding the novelty/non-obviousness of the invention, the closest prior art to claim 10 is Brady et al. (U.S. Patent No. 10,573,106; hereafter known as Brady), in view of Hawkins (U.S. Pre-Grant Publication No. 2020/0098215, hereafter known as Hawkins), further in view of Treadwell et al. (U.S. Pre-Grant Publication No. 2016/0027069, hereafter known as Treadwell) and Klingenberg et al. (U.S. Pre-Grant Publication No. 2013/0275327, hereafter known as Klingenberg).
Brady teaches an apparatus comprising: a memory configured to store user account information, communication circuitry configured to communicate over a network, and a processor in communication with the memory and communication circuitry (see Col. 12 lines 49-60 and server 212, data store 214). Brady further teaches the processor configured to: receive a communication via the network that indicates controllability of an access control device by a client application associated with an e-commerce service, the access control device associated with a property and configured to selectively allow access to the property relative to interaction with the client application (see Col. 23 line 59 - Col. 24 line 2 "At box 515, the intermediary device generates a public key for a worker associated with the service provider, and at box 520, the intermediary device transmits the public key to the service provider. The public key may be a password or other authenticator that may be generated specifically for the performance of the task identified at box 510, and may be provided to the marketplace or service provider in any manner, e.g., electronically, over the Internet or one or more other networks, and according to any communications channel or protocol" service provider given key indicating controllability of an access control device and Col. 24 lines 30-36 "the public key may be automatically 
Brady also teaches sending a communication to at least one user device associated with at least one of the user accounts associated with the at least one of the dwellings to request user opt-in of an unattended delivery feature of the at least one of the user accounts (see Col. 26 lines 42-48 "As is shown in FIG. 6A, an owner 640 (or a tenant or a resident, or a representative of the owner, the tenant or the resident) receives an electronic message on his or her smartphone 645 from an online marketplace 610 indicating that a package is to be delivered, and requesting that the owner authorize an indoor, unattended delivery of the package") and receiving the user opt-in from the at least one user device (see Col. 26 lines 48-54 "As is shown in FIG. 6B, the owner 640 authorizes the delivery of the item to the secure facility 660 via a designated portal (viz., a front door) and requests that the item be deposited in a designated space (viz., a living room), and provides specific instructions for the delivery of the item (viz., that the item be deposited beneath a tree in the living room) via the smartphone 645"). Finally, Brady teaches causing an update to the at least one of the user accounts of the e-commerce service associated with the at least one of the dwellings, the update opting-in the at least one of the user accounts to the unattended delivery feature of the e-commerce service permitting a delivery agent to use the client application to control the access control device to access the property to deliver an item ordered via the at least one user account from the e-commerce service (see user authorization of Col. 48-54 updates account to opt-in to unattended delivery feature and Col. 24 lines 9-13 "At box 525, the service provider transmits the public key to the worker. The service provider may provide the public key to the worker in any manner or via any communications channel or protocol, including over the Internet or one or more other networks" and Col. 24 lines 19-30 "at box 535, the worker provides the public key to the intermediary device. For example, the worker may travel to the secure facility according to any 
While Brady doesn’t explicitly teach receiving an access request from the client application of the delivery agent, Hawkins teaches the limitation (see Fig. 5 elements 500 and 502 and [0135] “Delivery Driver 160 issues a request to open user's 110 Compatible Hardware 100 in order to deliver the package” and [0141] “The request is forwarded to Smart Access Server 180”)
Treadwell teaches receiving property data from a data source (see [0149] “generating 502 a time series dataset of condo classifications from the available property data sources, which may include DU submissions, MLS data, loan level records, deed records, tax records, and others”) and processing the property data to determine that the property is constituted by dwellings (see [0150] “A database of condo classification is maintained, which includes various information including that identifying trusted sources of information, as well as existing classification information (“condo” or “not condo”) for identified properties, information corresponding to condo projects and subdivisions, etc. This information is accessed 504, and a property is assigned 506 a preliminary classification (either “condo” or “not condo”)”)
Klingenberg teaches identifying, based on a reconciliation of addresses of the dwellings packages are addressed to with information of user accounts of the e-commerce service, at least one of the dwellings associated with the e-commerce service (see Claim 8 "receive shipping information corresponding to a package to be delivered to a consignee by a carrier, the shipping information comprising a delivery address for the package; and identify a first 
However, the combination of Brady, Hawkins, Treadwell and Klingenberg still does not explicitly teach:
process the property data to determine that the property associated with the access control device is constituted by dwellings beyond the access control device (Treadwell only teaches determining a property is a condo and thus has multiple dwellings. It does not teach the properties being associated with an access control device or that the dwellings are determined to be beyond said device
identify, based on a reconciliation of addresses from the property data of the dwellings with information of user accounts of the e-commerce service, at least one of the dwellings associated with the e-commerce service (As discussed above, Klingenberg reconciles destination addresses of packages, i.e. shipment data with user account information. Klingenberg does not explicitly reconciling addresses from the property data)
Other art of record does not remedy the shortcomings of the combination of Brady, Hawkins, Treadwell, and Klingenberg. For example, https://www.washingtonpost.com/news/the-switch/wp/2017/12/07/amazon-wants-a-key-to-your-house-i-did-it-i-regretted-it/ (“Amazon wants a key to your house. I did it. I regretted it.” Published 12/7/2017, accessed as of 7/9/2018, hereafter known as Fowler), teaches enabling access to a property by communicating a command to the access control device to unlock the moveable barrier (see second to last paragraph of page 1 “If no one is home, the delivery person taps an app that grants one-time access to unlock your door, places the package inside, then relocks the door.”). However, 
Therefore, claim 10 is distinguished over the prior art of record by virtue of processing the property data to determine that the property associated with the access control device is constituted by dwellings beyond the access control device and identifying, based on a reconciliation of addresses from the property data of the dwellings with information of user accounts of the e-commerce service, at least one of the dwellings associated with the e-commerce service. 
Dependent claims 13-18 and 35-38 are distinguished over the prior art by virtue of their dependence on novel/non-obvious claim 10. 
Independent claim 19 is distinguished over the prior art of record for similar reasons to claim 10. Particularly, claim 19 is distinguished over the prior art of record by virtue of processing the property data to determine that the property associated with the access control device is constituted by dwellings beyond the access control device and identifying, based on a reconciliation of addresses from the property data of the dwellings with information of user accounts of the e-commerce service, at least one of the dwellings associated with the e-commerce service.
Dependent claims 22-27 and 39-42 are distinguished over the prior art by virtue of their dependence on novel/non-obvious claim 19.
Thus, for the reasons discussed above, the 35 U.S.C. 103 rejections of the 5/20/2021 are withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403.  The examiner can normally be reached on Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on (571) 270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.C.M./Examiner, Art Unit 3628